Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
               This Office Action is in response to the papers filed on 20 April 2012.

  CLAIMS UNDER EXAMINATION
Claims 1-10 and 12-29 are pending. Claims 10 and 12-29 have been examined on their merits.

          PRIORITY
The Applicant claims priority to FR1100659, filed on 04 March 2011. Certified copies have not been received.

EXAMINER’S AMENDMENT

Claims 1-9 directed to inventions non-elected without traverse. Accordingly, claims 1-9 have been cancelled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In claim 17 please replace the phrase “suppressing with a valve the intermediate streams of drops;” with -- suppressing with a valve the intermediate streams of drops. --

The following is an Examiner’s statement of reasons for allowance:
The elected invention is allowed in light of the Patent Board Decision filed on 03 June 2021.

			            Conclusion	
Claims 10 and 12-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/NATALIE MOSS/
						Examiner


/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653